Citation Nr: 1108305	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  04-24 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability, disc herniation at L5-S1.

2.  Entitlement to service connection for disabilities of the left knee and leg to include as secondary to a low back disability.


REPRESENTATION

Veteran represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1981 to May 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in September 2003, of a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2004, the Veteran appeared at a hearing before a Decision Review Officer.  A transcript of the hearing is in the record.

In January 2008, the Board reopened the claim of service connection for the low back disability and remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In November 2010, Board obtained a VA medical expert opinion pursuant to 38 C.F.R. § 20.901.  The Veteran has been provided a copy of the opinion and the opportunity to submit additional argument and evidence, but he has not done so. The Board now proceeds to adjudicate the claims.


FINDINGS OF FACT

1.  A low back disability, disc herniation at L5-S1, was not affirmatively shown to have been present during service; and low back disability, disc herniation at L5-S1, first diagnosed after service, is unrelated to an injury, disease, or event in service.  

2.  A disability of the knee and a disability of left leg are not currently shown.



CONCLUSIONS OF LAW

1.  Low back disability, disc herniation at L5-S1, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

2.  A disability of the left knee and a left leg disability were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 




The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by letters, dated in April 2003, in March 2005, in April 2005, and in March 2006.  The Veteran was notified that new and material evidence was needed to reopen the claim of service connection for a low back disability, namely, evidence, which was not cumulative of evidence previously considered, and which was relevant to the claim of service connection.  The VCAA notice included the type of evidence needed to substantiate the underlying claims of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service. 

The notice included the type of evidence needed to substantiate the claims of secondary service connection, namely, evidence that a disability was caused or aggravated by a service-connected disability.

The Veteran was notified that VA would obtain service records, VA records, and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non- Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.









As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (to the extent of pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).  Further VCAA notice is not required.

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing error was cured by content-complying VCAA notice after which the claims were readjudicated as evidenced by the supplemental statements of the case, dated in August 2006 and in September 2009.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and private medical records.  

The RO obtained additional records of treatment in 1994 from the Dallas VA Medical Center and afforded the Veteran a VA orthopedic examination in May 2009.

Also, in July 2010, the Board requested a VA medical expert opinion concerning pursuant to 38 C.F.R. § 20.901.  

The VA medical expert opinion is adequate because the VA medical expert took into account the records of prior medical treatment so that the opinion was a fully informed one.  

As for claims of service connection for disabilities of the left knee and left leg, there is no credible evidence of a current left knee or leg disability since service or other possible association with any of the Veteran's service-connected disabilities on the basis of aggravation.  For these reasons, a VA medical opinion on the questions of direct service connection or on aggravation is not necessary to decide the claims.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i)(C).  McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Facts 

The Veteran served on active duty from January 1981 to May 1985.  

The service treatment records show that July 1981 the Veteran suffered a contusion in the area of the left calcaneus bone.  He was placed on profile to avoid standing and was issued crutches.   In September 1981, the Veteran sought treatment for his knees after he fell while playing football.  While there was tenderness in the intrapatellar area, the patella was intact without tenderness.  The diagnosis was a contusion and he was treated with ice and an Ace wrap.  In April 1983, the Veteran complained of low back pain of two days' duration with no history of trauma or heavy lifting, and the assessment was mechanical low back pain.  The history included one previous episode 3 years earlier.  The Veteran had tenderness over the lumbar paraspinous area.  The deep tendon reflexes were normal at the knees and the ankles.  The diagnosis was mechanical low back pain.  On a follow- up visit four days later, the straight leg raise test was negative and the Veteran had full range of motion.

In December 1984, the Veteran was medically discharged from service due to a progressive macular degenerative disorder, Stargardt's disease.  In the section discussing the Veteran's medical history, other non-eye conditions were noted such as a hernia, but the history was silent as to any low back complaint or abnormality or other injuries.

After service, VA records, dated from 1986 to 1989, show that the Veteran was treated for back problems.  He was given medication for low back pain in March 1986 after stating the low back pain, including pain radiating down his legs, began one year earlier.  Another contemporaneous note references chronic low back pain but the date of onset is illegible.  In January 1987, the Veteran complained of low back pain radiating into the legs.  In an orthopedic evaluation in March 1987, the Veteran gave a history of low back pain for a year and one half, and the assessment was chronic lumbosacral strain.  The diagnosis was a lumbosacral strain.  The physician did not offer any opinion as to the cause of the strain.  

In May 1989, on electrodiagnostic testing, there was no evidence of radiculopathy or peripheral neuropathy.  In June 1989, the Veteran complained of low back pain of three to four years' duration.  The straight leg raise was positive on the left. 

In August 1993, the Veteran had an MRI of the spine which showed a generalized bulging of the L5-S1 without evidence of a herniated nucleus pulposus or spinal stenosis.  In February 1994, the Veteran had a L5-S1 discectomy.  There was a nine month history back and left hip and leg pain.

In March 1995, an MRI showed a recurrence of a disc herniation.  In June 1996, the Veteran had a second surgery and spinal fusion.  

In February 2003, X-rays of the left knee were normal.  In December 2003, the Veteran underwent a VA neurological evaluation because he had recently twisted his right leg and he had an acute onset of pain in the lower back radiating to the left leg.  He told the physician the pain had onset in service.  


The physician noted while there was a disc at L2-L3 putting pressure on the right neural formina, it could not explain how pain radiated towards the left side with an L5 distribution.  

In January 2004, an X-ray of the left knee was normal.  The knee also was not tender or swollen and range of motion was normal.  

In May 2004, the Veteran reported falling on his left knee three weeks earlier and he blamed his back problems for the fall.  There was no swelling, effusion, or instability.  The Lachman's test, drawer's test, and McMurray's test were all negative.  The Veteran had no subpatellar crepitus or pain.  There was no instability to varus or valgus stress.  X-rays showed a normal knee.

The Veteran was also evaluated by a private physician.  X-rays were normal. The Veteran had a full range of motion without crepitus, instability, or laxity.  The diagnosis was a knee sprain.  

In October 2004, the Veteran complained of numbness, weakness, and pain in the left leg when he walked.  The diagnosis was low back pain with pressure from a nerve root at L2- L3 due to disc herniation and central stenosis at L4-L5 with radicular pain. The Veteran told the physician that the pain started in service.  The physician stated that further assessment was needed to determine if the problem was related to service.  In December 2004, the same VA physician stated that the service treatment records in 1983 supported the Veteran's claim that the low back pain started in service.

In November 2004, the Veteran complained of left ankle pain, but his range of motion and neurological examination were all normal.  






In February 2009, on VA examination, touch and pain sensations were normal over the lower extremities.  All muscle groups of the lower extremities had normal tone and power.  The knee and ankle reflexes were normal.  The VA physician noted that the Veteran had been treated for mechanical low back pain in service but there was no neurologic or disc problems at that time.  The VA physician stated it was less than likely than not the current low back condition was related to the mechanical low back pain experienced in service.  The examiner noted the Veteran got better in service with conservative therapy and there was no major injury during service.  The VA physician concluded that there was no connection between the mechanical low back pain and the diagnosed disc condition, resulting in surgeries.

In July 2010, the Board requested a VA medical expert opinion on the following question: 
      
Whether it was at least as likely as not that the current low back disability, resulting in a disc herniation at L5-S1, first documented after service in 1994, was related to the assessment of mechanical low back pain in April 1983 during service? 

The VA medical expert, Assistant Professor of Neurosurgery, noted the in- service treatment for back pain with no antecedent trauma or cause and that the Veteran had a normal neurological examination with no complaint by the Veteran of radicular pain or leg pain and that the Veteran had improved 4 days later.  The VA medical expert noted that after service the Veteran began to experience episodes of low back pain which led to the surgeries.

The VA medical expert stated there was no indication that the in-service back pain was associated with a disc herniation, noting, specifically, there was no radicular pain to suggest a nerve root compression or imaging studies which would substantiate a nerve compression.  




The VA medical expert noted low back pain was extremely prevalent and self-limiting as that experienced by the Veteran and that there was no specific way to link back pain from 1986 through 1989 to the in-service back pain and no specific way to link back pain in the latter 1980s to the pain in the 1990s, which led to the surgery.

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).





In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 3 8 C.F.R. § 3.310(a).  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995)(en banc).  In October 2006, 38 C.F.R. § 3.310(a) was amended to conform with Allen; additionally, other substantive changes were made.  As the claim was filed before the other substantive changes were made, only the changes that conform to Allen apply.

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board)).

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

Claim of Service Connection for a Low Back Disability

The Veteran is seeking service connection for low back disability, resulting in a herniated disc at L5-S1.  He also asserts that he has left knee and left leg disabilities caused by or aggravated by his low back disability.  

Although the service treatment records document an incident of back pain in April 1983, and made reference to an earlier incident, there were insufficient manifestations to identify any permanent low back disability or disease associated with the April 1983 incident as evidenced by the evaluation four days later demonstrating the Veteran was responding to therapy.  Thereafter the Veteran did not seek further treatment while in service and no low back abnormality was  mentioned by history or found on examination for the Medical Board, resulting in the Veteran's discharge from service because of macular degeneration, (Stargardt's disease.

Where, as here, chronicity may be legitimately questioned, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b).

There is evidence from the Veteran that he experienced back pain after separation.  The Board finds that the Veteran is competent to describe symptoms of back pain after service and his statements and testimony are credible.  Layno v. Brown, 6 Vet. App. 465, 470-71 (1994) (Lay testimony is competent evidence insofar as it relates to symptoms of an injury or illness.).  Further, the medical evidence establishes that he sought treatment from 1986 to 1989.  

Although there is evidence of continuity of symptomatology, the Veteran's current back disorder has been a disc herniation at L5-S1 and the resulting residuals including two surgeries.  It does not necessarily follow that there is a relationship between the current low back disability, a disc herniation at L5-S1, and the continuity of symptomatology that the Veteran avers, and as a disc herniation at L5-S1 is not a condition under case law that has been found to be capable of lay observation, the determination as to the presence or diagnosis of the disability is medical in nature, that is, not capable of lay observation, and competent medical evidence is required to substantiate the claim.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159.

Also under certain circumstances, the Veteran as lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  And the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)). 

Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377. 





As the presence or diagnosis of a herniated disc cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, a herniated disc is not a simple medical condition that the Veteran is competent to identify.  And it is not argued or shown that the Veteran is otherwise qualified through specialized, education, training, or experience to offer a diagnosis of a herniated disc. 

Where, as here, there is a question of the presence or a diagnosis of a herniated disc, not capable of lay observation by case law, and a herniated disc is not a simple medication condition under Jandreau for the reason expressed, to the extent the Veteran's statements are offered as proof of the presence of a herniated disc in service or before 1993, the Veteran's statements are not competent evidence, and the statements are excluded, that is, not admissible as evidence, and the statements are not to be considered as competent evidence favorable to claim.  

As for the Veteran describing a contemporaneous medical diagnosis and as for symptoms described by the Veteran that later support a diagnosis by a medical professional, no health-care professional diagnosed a herniated disc before 1993. 

As for a health-care professional associating the current back disability to service, in October 2004, a VA physician called for further assessment on the question of whether the current low back disability was related to service.  The physician did not at that time express any opinion linking the Veteran's current condition to back pain in service.  In December 2004, the same physician stated that he had reviewed the Veteran's service records and that the entry in April 1983 gave support to the Veteran's claim that his chronic low back pain started in service.  To this extent the physician's statement is favorable to the claim.

There is also competent medical evidence against the claim, namely, the opinion VA medical expert, who is well qualified as an Assistant Professor of Neurosurgery to give an opinion on the etiology of the herniated disc. 

With regard to medical opinions, the credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one opinion over another depending on factors such as reasoning employed and whether the examiner was informed of the relevant facts.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Considering the merits of the analytical findings and the details of the opinions, the Board places more weight on the opinion of the VA expert in neurosurgery.  The VA medical expert provided a rationale for the conclusion reached in the opinion that there was no indication that the in-service back pain was associated with a disc herniation, noting, specifically, there was no radicular pain to suggest a nerve root compression in service based on a normal neurological examination with no complaint by the Veteran of radicular pain or leg pain and then improvement after four days.  The VA medical expert also explained that there was no specific way to link back pain from 1986 through 1989 to the in-service back pain and no specific way to link back pain in the latter 1980s to the pain in the 1990s, which led to the surgery.

The Board rejects the favorable opinion as no reasoning or rationale was provided for the conclusion that the entry in April 1983 gave support to the Veteran's claim that his chronic low back pain started in service.  First, a mere conclusionary statement is insufficient to allow the Board to make an informed decision as to the weight to assign to the medical statement.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  Secondly, the opinion does not account for significant facts in the case, namely, extensive records of post-service treatment.







To the extent the Veteran relates his current low back disability to service, which constitutes a lay opinion on causation, a lay opinion is limited to inferences which are rationally based on the Veteran's perception and does not require specialized knowledge.  See generally Federal Rules of Evidence (Fed.R.Evid.) 701 (opinion testimony by a lay witness is limited to inferences which are rationally based on the Veteran's perception and does not require specialized knowledge).

Although the Federal Rules of Evidence do not apply to veterans' jurisprudence, recourse to the Federal Rules of Evidence is appropriate, where the Rules assist in the articulation of the Board's reason.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Recourse to the Federal Rules of Evidence is appropriate where the Rules assist in articulation of the Board's reasons for finding a claim not well grounded.); see Nieves-Rodriguez at 295 (2008) (Federal Rules of Evidence for evaluating expert medical opinion before U.S. district courts are important, guiding factors to be used by VA adjudicators in evaluating the probative value of a medical opinion.). 

Where, as here, the claimed disability is not capable of lay observation by case law, as the claimed disability is not a simple medication condition under Jandreau, as the Veteran's lay opinion cannot be inferred from his own personal observation without having specialized education, training, or experience, and as no factual foundation has been established to show that the Veteran is qualified through knowledge, experience, training, or education to offer an opinion on causation under the significant facts of the case, his opinion on causation does not constitute competent evidence and the opinion is not to be consider as favorable evidence in support of the claim.

For the above reasons, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).





Claim of Service Connection for a Left Leg and Left Knee

Although left knee pain was noted by complaint during service following an injury, and the Veteran complains of pain radiating from his lower back to his left knee and leg, this alone is not enough to establish service connection.  There must be evidence of current disability.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has a disability for which benefits are being claimed. 

The evidence here fails to show objective evidence of an orthopedic or neurological disability apart from that which may be associated with the low back disability, which the Board has concluded is not a service-connected disability.  

The record shows that radiological studies have been normal.  The electrodiagnostic testing does not any neurological abnormality.  And when examined by physicians, the Veteran's knee has been stable with a normal range of motion.  

And pain, alone, without a sufficient factual showing that the pain is derived from the in-service injury is not a disability.  Sanchez- Benitez v. Principi, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001). 

Because there is no competent evidence of a current left knee or left leg disability apart from that which may be associated with the nonservice-connected low back disability, such as a knee sprain after fall, and in the absence of proof of a present disability attributable to the left knee or the left leg, there can be no valid claim of service connection for the left leg and left knee.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

      (The Order follows on the next page.).



ORDER

Service connection for a low back disability, disc herniation at L5-S1, is denied.

Service connection for disabilities of the left knee and leg to include as secondary to a low back disability is denied.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


